DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935).  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on March 10, 2022 has been entered.

Examiner’s Comments
It is noted that an RCE is not the filing of a new application and that applicant’s election, without traverse, of Species A in the reply of June 18, 2021 is still applicable.  Applicants cannot file an RCE to obtain continued examination on the basis of claims that are independent and distinct from the claims previously claimed and examined as a matter of right (i.e., applicant cannot switch inventions).  See 37 CFR 1.145 and MPEP 706.07(h).  Any newly submitted claims that are directed to an invention that is independent and distinct from the invention previously claimed will be withdrawn from consideration and not entered.  
In the instant case new claims 19-20 are generic to Species A & B and are examined below.   

Allowable Subject Matter
Claims 1-2, 5-12, 15-16 and 18 are allowed.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 19 is rejected under 35 U.S.C. 102(a) (1 & 2) as being anticipated by Song et al. foreign patent document CN107045196A, using US Patent Application Publication 2018/0275392, of record, as an English translation.
Regarding claim 19 Song discloses an observation optical system (paragraph [0001] “head-mounted virtual reality (VR) display device” e.g. embodiment 5 see figure 10) for observing an image displayed on an image display plane of an image display element (no patentable weight given1, further implicit for a head-mounted VR display device see paragraph [0004]), the observation optical system . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang US Patent Application Publication 2019/0285892, of record, in view of Wheelwright et al. US Patent Application Publication 2018/0074318, of record.
Regarding claim 19 Yang discloses an observation optical system (abstract e.g. figure 1) for observing an image displayed on an image display plane of an image display element (no patentable weight given2, further see abstract), the observation optical system comprising: a Fresnel lens (abstract e.g. first positive lens 11); and a first positive lens (abstract e.g. second positive lens 12) provided on any 
Yang does not disclose wherein a following conditional expression is satisfied: 0.01 <h1/h0<0.80.
Wheelwright teaches an optical system (e.g. figures 3C-3E lens 330) for observing an image displayed on an image display plane of an image display element (abstract), the observation optical system comprising: a Fresnel lens (e.g. 330); and further teaches a central annular section with a continuous surface (e.g. first portion 342), an annular section adjacent to the central annular section (e.g. second portion 344) a following conditional expressions are satisfied: 0.01 <h1/h0<0.80 (paragraph [0075] discusses several possible height ratios including 1/2, 1/3, 1/5 & 1/10) for the purpose of having a lens that is thinner/lighter than the conventional lens than a conventional lens but since the center region has a smooth surface profile (as opposed to a Fresnel surface profile) diffractions associated with Fresnel structures are reduced and/or eliminated (paragraph [0067] see figure 3B).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the traditional Fresnel lens in the optical system as disclosed by Yang to be replaced with the hybrid Fresnel lens having a central annular section with a continuous surface, an annular section adjacent to the central annular section which satisfies the expressions: 0.01 <h1/h0<0.80 as taught by Wheelwright, for the purpose of having a lens that is thinner/lighter than the conventional lens than a conventional lens but since the center region has a smooth surface profile (as opposed to a Fresnel surface profile) diffractions associated with Fresnel structures are reduced and/or eliminated and which properly focuses light. 

Regarding claim 20 Yang discloses an observation optical system (abstract e.g. figure 1) for observing an image displayed on an image display plane of an image display element (no patentable 3, further see abstract), the observation optical system comprising: a Fresnel lens (abstract e.g. first positive lens 11); and a first positive lens (abstract e.g. second positive lens 12) provided on any of a light incident side and a light emitting side of the Fresnel lens (see figure 1), wherein following conditional expression is satisfied: 0.12<d/L<0.35 (using paragraph [0035] “TTL=17.825” and values in Table 1 d/L=0.21). 
Yang does not disclose wherein a following conditional expression is satisfied: 0.3 <0/1< 0.7.
Wheelwright teaches an optical system (e.g. figures 3C-3E lens 330) for observing an image displayed on an image display plane of an image display element (abstract), the observation optical system comprising: a Fresnel lens (e.g. 330); and further teaches a central annular section with a continuous surface (e.g. first portion 342), an annular section adjacent to the central annular section (e.g. second portion 344) a following conditional expression is satisfied: 0.3 <0/1< 0.7 (paragraph [0072] discusses several possible diameter ratios including 0.3, 0.4, 0.5, 0.6 & 0.7) for the purpose of having a lens that is thinner/lighter than the conventional lens than a conventional lens but since the center region has a smooth surface profile (as opposed to a Fresnel surface profile) diffractions associated with Fresnel structures are reduced and/or eliminated (paragraph [0067] see figure 3B).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the traditional Fresnel lens in the optical system as disclosed by Yang to be replaced with the hybrid Fresnel lens having a central annular section with a continuous surface, an annular section adjacent to the central annular section which satisfies the expressions: 0.3 <0/1< 0.7 as taught by Wheelwright, for the purpose of having a lens that is thinner/lighter than the conventional lens than a conventional lens but since the center region has a smooth surface profile (as opposed to a Fresnel surface profile) diffractions associated with Fresnel structures are reduced and/or eliminated and which properly focuses light. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Song et al. foreign patent document CN107045196A, using US Patent Application Publication 2018/0275392, of record, as an English translation, in view of Wheelwright et al. US Patent Application Publication 2018/0074318, of record.
Regarding claim 20 Song discloses an observation optical system (paragraph [0001] “head-mounted virtual reality (VR) display device” e.g. embodiment 5 see figure 10) for observing an image displayed on an image display plane of an image display element (no patentable weight given4, further implicit for a head-mounted VR display device see paragraph [0004]), the observation optical system comprising: a Fresnel lens (e.g. L2 & Table 9 notes surface S3 is a Fresnel surface); and a first positive lens (e.g. L1 & Table 11 notes f1=41.75) provided on any of a light incident side and a light emitting side of the Fresnel lens (see figure 10), wherein following conditional expression is satisfied: 0.12<d/L<0.35 (e.g. using values in Table 11 d/L=0.24).
Song does not disclose wherein a following conditional expression is satisfied: 0.3 <0/1< 0.7.
Wheelwright teaches an optical system (e.g. figures 3C-3E lens 330) for observing an image displayed on an image display plane of an image display element (abstract), the observation optical system comprising: a Fresnel lens (e.g. 330); and further teaches a central annular section with a continuous surface (e.g. first portion 342), an annular section adjacent to the central annular section (e.g. second portion 344) a following conditional expression is satisfied: 0.3 <0/1< 0.7 (paragraph [0072] discusses several possible diameter ratios including 0.3, 0.4, 0.5, 0.6 & 0.7) for the purpose of having a lens that is thinner/lighter than the conventional lens than a conventional lens but since the center region has a smooth surface profile (as opposed to a Fresnel surface profile) diffractions associated with Fresnel structures are reduced and/or eliminated (paragraph [0067] see figure 3B).  0/1< 0.7 as taught by Wheelwright, for the purpose of having a lens that is thinner/lighter than the conventional lens than a conventional lens but since the center region has a smooth surface profile (as opposed to a Fresnel surface profile) diffractions associated with Fresnel structures are reduced and/or eliminated and which properly focuses light. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/George G. King/Primary Examiner, Art Unit 2872                                                           March 16, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This recitation in the preamble is directed to intended use of the device and has not been given any patentable weight since it has been held "where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation" Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81, see MPEP 2111.02.
        2 Ibid.
        3 Ibid.
        4 Ibid.